Citation Nr: 0026392	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  96-13 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from August 1980 to June 1991.  

The appeal arises from the October 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, in pertinent part denying an 
increased evaluation for the veteran's service-connected low 
back strain. 

The Board remanded the claim in November 1998 for certain 
development including an additional VA examination.  
Following that development, the claims folder has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran's low back disability results in no more than 
moderate limitation of motion of the lumbosacral spine.  

2.  The veteran's low back disability is manifested 
principally by pain or characteristic pain on motion, and is 
not manifested by more severe symptoms of lumbosacral strain.  

3.  The veteran's low back disability is not of such severity 
as to be manifested by recurrent attacks of intervertebral 
disc syndrome with only intermittent relief.  


CONCLUSION OF LAW

The requirements for a rating in excess of 20 percent for a 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes  5292, 5293, 5925 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

An August 1995 VA examination of the veteran's spine was 
conducted without the benefit of the claims folder.  A 
history was noted of intermittent low back pain following 
moving heavy objects in 1991, with occasional radiation down 
the left lateral thigh and calf to the left ankle without 
numbness or weakness.  The veteran reported that pain was 
intensified with heavy lifting and eased by rest and 
exercise.  She reported taking Tylenol and anti-
inflammatories with some relief, and she did not avoid 
activities.  Upon examination, the lumbosacral spine was 
normal in appearance without deformity.  There was no 
tenderness or paraspinal spasm.  Range of motion was to 50 
degrees forward flexion, 30 degrees backward extension, 40 
degrees right and left lateral flexion, and 30 degrees right 
and left rotation.  There was no objective evidence of pain 
on motion.  The veteran was observed to arise and stand 
normally, to have a normal gait, to heel and toe walk 
normally, and to squat normally and hop normally on each 
foot.  Neurological examination was intact with the exception 
of decreased pin and touch sensation in the left L5 and S1 
distribution.  The examiner assessed chronic low back pain 
and radiculopathy at L5 and S1 on the left side.  

August 1995 VA X-rays of the lumbar spine show some 
straightening of the normal lordotic curvature, assessed as 
probably related to pain.  X-rays as referable to the spine 
were otherwise unremarkable.  

A March 1996 MRI conducted at the MRI Center at St. Joseph, 
Towson, Maryland, showed a diffuse annular bulge at L4-L5 
with a decreased signal in the disc at that level due to 
degenerative disc disease, though without evidence of central 
canal stenosis or neural foraminal narrowing at that level.  
There was also a small central disc protrusion at L5-S1 with 
signal changes due to degenerative disc disease.  However, 
there was no significant central compression or neural 
foraminal narrowing at that level.  The lateral recess of the 
left S1 nerve root was minimally touched at that level.  

At a June 1996 VA examination of the veteran's spine, the 
veteran's history of back difficulties was noted.  She 
reported a history of a burning sensation in her left leg 
with low back pain from her hospitalization after injuring 
her back in a fall in service in 1980.  The examiner reviewed 
a copy of an MRI which the veteran brought with her to the 
examination, showing mild degenerative disc disease at L4-L5 
and mild minimal L5-S1 disc protrusion.  Upon examination, 
the lumbar range of motion was to 60 degrees forward flexion, 
20 degrees backward extension, 15 degrees right and left 
lateral flexion, and 10 degrees right and left rotation.  The 
examiner noted that all these motions produced low back pain 
at the extreme of motion.  Deep tendon reflexes were 
questionable because the veteran would not relax adequately.  
Straight leg raising was positive on the right.  The examiner 
assessed degenerative disease of the lumbar vertebrae.

At a June 1996 VA neurological examination it was noted that 
the claims folder was not available for review.  The 
veteran's history of low back pain with increasing pain from 
1990 to 1993 was noted.  It was also noted that a recent MRI 
showed an annular disc bulge at L4-L5 and a small central 
disc protrusion at L5-S1.  It was noted that the veteran was 
currently undergoing physical therapy three times per week 
with some improvement.  She reported that she could currently 
lift 30 to 40 pounds, sit for two hours, stand for 30 to 60 
minutes, and walk for two to three hours at a time.  She 
reported sometimes having a burning sensation in her buttock 
extending down into her right leg.  Upon examination, 
extremities showed no weakness, atrophy, or fasciculation.  
Reflexes were 1+ and equal.  Toes were downgoing bilaterally.  
Sensation was normal throughout.  Straight leg raising was 
negative to 90 degrees when seated.  The examiner diagnosed 
lumbar disc disease.  

At an April 1999 VA orthopedic examination, the veteran was 
noted to perform work handling medical supplies.  She was 
noted to have two children and to care for an elderly mother.  
Her history was noted of chronic low back pain since falling 
in a hole in service.  She reported that she was not seeing 
any orthopedic or neurosurgical physician for her back.  She 
complained of chronic, intermittent low back pain with 
radiating pain down her left leg.  She reported losing 
approximately eight weeks of work due to her back in the past 
year, which was better than in previous years.  The veteran 
reported having an MRI privately in February 1999 which 
showed a disc bulge at L5-S1.  She complained of attacks of 
back pain recurring approximately three times per week.  She 
reported taking hydrocodone, approximately eight tablets per 
week.  Upon examination, the range of motion of the lumbar 
spine was to 80 degrees forward flexion, 15 degrees lateral 
bending to the right, and 10 degrees lateral bending to the 
left.  The examiner noted that the veteran would become 
apprehensive when bending to the left, because of 
anticipation of pain.  Straight leg raising was positive on 
the left and negative on the right.  The examiner assessed 
degenerative disc disease.

Upon VA orthopedic examination in July 1999, the examiner 
noted that the claims folder was reviewed.  The examiner 
noted that it was "pretty well documented" that the veteran 
had lumbar disc disease, which was her major problem, though 
she might also have lumbosacral strain.  Upon examination, 
range of motion was to 80 degrees forward flexion prior to 
onset of pain, and lateral bending was to 15 degrees to the 
right and 15 degrees to the left.  The right side of the low 
back was the most tender area.  Straight leg raising was 
positive on the left and negative on the right.  Deep tendon 
reflexes were present and equal between the extremities.  The 
examiner commented that the veteran's low back disability 
impaired her functionally in the workplace, in that it 
reportedly caused her to miss at total of six weeks of work 
in the prior nine months.  However, the examiner noted that 
he could not verify these reported absences.  The examiner 
further noted that the veteran had weakened movement, with 
difficulty lifting heavy objects.  The examiner diagnosed at 
least moderate lumbar disc disease.  

In November 1999 the veteran was afforded another VA 
orthopedic examination.  The examiner reviewed the claims 
folder.  The veteran's history was noted.  The veteran 
complained of intermittent low back pain, with frequent 
diffuse radiation of pain down her left lower extremity, 
though not associated with numbness or weakness.  She 
reported that the pain intensified with lifting, and eased 
with heat.  She reported taking Motrin, Naprosyn, and 
Celebrex, and occasionally Percocet.  She reported that she 
did not limit her activities except in instances of severe 
pain. Upon examination, there was no tenderness of the 
lumbosacral spine and no paraspinal spasm.  Straight leg 
raising was negative bilaterally.  Range of motion of the 
lumbar spine was to 75 degrees forward flexion, 25 degrees 
backward extension, 40 degrees left and right lateral 
flexion, and 35 degrees left and right lateral rotation.  The 
examiner commented that there was no evidence of pain on 
motion, and no evidence of weakened movement, excess 
fatigability, or incoordination.  The veteran arose and stood 
normally, and demonstrated normal gait and normal heel and 
toe walking.  She also hopped and squatted normally.  There 
was no listing demonstrated.  Neurological examination was 
all normal, including sensation, motor function, and deep 
tendon reflexes.  The examiner diagnosed chronic strain of 
the lumbar spine.  

X-rays of the lumbosacral spine in November 1999 showed 
vertebral bodies in satisfactory alignment with no evidence 
of fracture, dislocation, destructive process, or 
degenerative disease.  The apophyseal joints appeared intact.  

Analysis

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991) in 
that her claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990).  This finding is based on the appellant's 
evidentiary assertion that her service-connected disability 
has increased in severity.  Proscelle v. Derwinski, 1 
Vet.App. 629 (1992);  King v. Brown, 5 Vet.App. 19 (1993).  
Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the appellant in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§  5107(a).  

In an informal hearing presentation in September 2000, the 
veteran's representative made an argument regarding the 
presence of lumbar disc bulging, degenerative disc disease, 
and radiculopathy into the left lower extremity, with 
complaints, among other things, about the absence from the 
claims folder of X-rays and MRI's possibly demonstrating the 
presence of this additional pathology.  The veteran's 
service-connected low back disorder is characterized as low 
back strain in the appealed October 1995 RO decision.  
However, that decision recognized left lower extremity 
radiculopathy as a manifestation of the veteran's service-
connected low back disorder.  It appears from a review of the 
medical record that the veteran does not have frank 
herniation of a disc associated with her low back disorder, 
but may have some lumbar disc bulging.  It appears that she 
has some degenerative disc disease or radiculopathy 
associated with her low back disorder, and no attempt to 
dissociate this pathology from the veteran's service-
connected low back disorder has been made in the development 
of this case.  The Board is of the opinion that the presence 
of these MRI or X-ray reports within the claims folder is not 
required for a determination of the present appeal.  VA 
physicians who examined the veteran and prepared examination 
reports for Board review following the Board's remand in 
November 1998, had the benefit of reviewing a recent MRI 
report (which MRI report the veteran brought with her to 
these recent VA examinations).  Further, the claims folder 
contains a record of additional X-rays taken in November 
1999.  What is relevant is that examining physicians had the 
benefit of MRI and X-ray reports to inform their judgment in 
regard to the current extent and severity of the veteran's 
low back disorder.  What matters for present consideration by 
the Board are questions of extent and severity of the 
disorder and not exacting questions of diagnosis.  The Board 
is satisfied that all available evidence necessary for an 
equitable disposition of the appeal has been obtained.  
38 U.S.C.A. §  5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  In evaluating 
service-connected disabilities, the Board looks to functional 
impairment.  The Board attempts to determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10 
(1999).  Where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet.App. 
55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).

When reviewing the level of disability due to a service-
connected disability affecting a joint, and the rating is 
based on limitation of motion, the Board must consider an 
increased schedular rating based on functional loss due to 
pain on undertaking motion, weakened movement, fatigability, 
and incoordination.  38 C.F.R. §§ 4.40 and 4.45 (1999); 
DeLuca v. Brown,  8 Vet.App. 202 (1995).

Limitation of motion of the lumbar spine is appropriately 
rated under Diagnostic Code 5292.  Under that Code, where 
there is moderate limitation of motion, a 20 percent rating 
is assigned.  Where there is severe limitation of motion, a 
40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999).

The veteran's low back disorder may also be rated under 
Diagnostic Code 5295, for lumbosacral strain.  Lumbosacral 
strain with slight subjective symptoms warrants only a 
noncompensable rating; lumbosacral strain with characteristic 
pain on motion warrants a 10 percent rating; lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilaterally, in standing position, 
warrants a 20 percent evaluation; and severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of these with abnormal mobility on forced 
motion warrants a 40 percent evaluation.  38 C.F.R. 4.71a, 
Diagnostic Code 5295.

The veteran's lumbar spine disorder may also be rated based 
on intervertebral disc syndrome, under Diagnostic Code 5293.  
When lumbar intervertebral disc syndrome is present and is of 
moderate severity with recurring attacks, a 20 percent rating 
is warranted; where severe, with recurrent attacks and 
intermittent relief, a 40 percent rating is warranted; and 
where pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of disease disc, with little 
intermittent relief, a 60 percent evaluation is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.    

Under all three Diagnostic Codes cited above, a moderate low 
back disorder warrants a 20 percent rating and a severe low 
back disorder warrants a 40 percent rating.  On the VA 
examinations noted above there has not been more than 
moderate limitation of motion of the lumbar spine.  In July 
1999 a VA physician was of the opinion that the veteran had 
at least moderate low back disability considering all 
clinical findings and including limitation of motion, time 
lost from work due to back disability (six weeks in twelve 
months), weakened movement, difficulty in lifting heavy 
objects, and radiation of pain down one lower extremity.  
More recently, on VA examination in November 1999 the 
examiner considered the limitation of low back motion to be 
mild in degree.  Neurological evaluation was normal and there 
was no evidence of pain on motion, weakened movement, excess 
fatigability, or incoordination.  No physician on record in 
the case in 1995 or thereafter described the low back 
disorder as producing severe disability.  

In summary, the preponderance of the evidence is against the 
presence of a disability of the low back of such severity as 
to warrant the assignment of the next higher, 40 percent 
disability rating on the basis of limitation of motion of the 
lumbar spine, lumbosacral strain, or intervertebral disc 
syndrome. 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295.   Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to an increased rating above the 20 percent 
currently assigned for a low back disability is denied.  



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals


 
- 10 -


- 1 -


